Citation Nr: 0331122	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  97-24 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral defective hearing.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1980.  

Service connection for a foot disorder (jungle rot) was 
denied in November 1981, after the veteran failed to appear 
for a VA medical examination.  In July 1987, the veteran 
requested service connection for a neck and shoulder 
disorder, and for a fungal infection of the feet.  In 
September 1987, a formal application for service connection 
for back problems, foot problems and a hearing loss was 
received.  Also in September 1987, the veteran requested 
service connection for stomach ulcers.  He was scheduled for 
a December 1987 VA medical examination for the feet, back 
and hearing loss, but failed to report.  His claim was 
denied by the RO in February 1988, and the veteran was 
notified that same month.  In February 1988, the veteran 
reported that illness prevented him from appearing for the 
examination scheduled in December 1987 and requested that he 
be rescheduled for another examination.  In April 1988, he 
underwent a VA audiometric examination.  However, the record 
indicates that he failed to report for VA medical 
examinations scheduled for March 25, 1988, and April 13, 
1988.  He was notified in June 1988 that the VA benefits 
were denied for failure to report for scheduled VA medical 
examinations.  Hence, the veteran must now provide new and 
material evidence to reopen his claim.  

Regarding the issue of stomach ulcers, the Board is unable 
to find where this issue was adjudicated after the veteran 
filed the claim in September 1987.  This issue is referred 
to the RO for further investigation.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a June 1997 decision by the RO which 
denied service connection for a low back disorder, and a 
July 1997 decision which denied service connection for a 
bilateral foot disorder and bilateral defective hearing.  A 
personal hearing at the RO was held in May 1998.  The Board 
remanded the appeal to the RO for additional development in 
September 1999.  In June 2001, the veteran requested to be 
scheduled for a videoconference hearing, and the Board 
remanded the appeal to the RO in August 2002, to comply with 
his request.  A videoconference hearing was held at the RO 
before the undersigned member of the Board in June 2003.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  The Act and 
implementing regulations, among other things, provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  It also includes new notification 
provisions.  38 C.F.R. § 3.159 (2003).  

A letter explaining VCAA was sent to the veteran in October 
2001.  However, the letter was general in nature and did not 
specify which party (VA or veteran) was responsible for 
obtaining what evidence.  That is, the letter described 
evidence that was potentially helpful to the veteran but did 
not specify who was responsible for obtaining such evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, additional development must be undertaken to 
ensure that the veteran's due process rights have been 
protected.  

A review of the record reflects that the veteran has never 
been provided with the law and regulations regarding the 
submission of new and material evidence to reopen his claim.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
or disabilities at issue, is not 
acceptable.  The RO must indicate which 
portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA who treated him 
for any low back, bilateral foot, or 
hearing loss problems since separation 
from service.  After the veteran has 
signed the appropriate releases, those 
records (not already of record) should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtained records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his 
representative are to be notified of any 
unsuccessful efforts in this regard.  

3.  If evidence is received which shows 
current disabilities and a relationship 
to military service, the veteran should 
be afforded appropriate VA examinations.  
All indicated tests and studies are to 
be performed.  Prior to the examination, 
the claims folder must be made available 
to the examiners for review of the case.  
A notation to the effect that this 
record review took place should be 
included in the reports of the 
examiners.  The examiners should render 
opinions as to whether any identified 
skin disorder of the foot, low back 
disability, or hearing loss is at least 
as likely as not related to military 
service.  The physicians should provide 
a complete rationale and basis for all 
opinions offered.  If the physicians are 
unable to make any determination, it 
should so state and indicate the 
reasons.  

4.  After the requested development has 
been completed, the RO should review the 
veteran's claim to determine whether new 
and material evidence has been 
submitted.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, to 
include all appropriate law and 
regulations, and given the opportunity 
to respond thereto.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in the VCAA 
or other legal precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


